DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 18, 2022. 
3.	It is acknowledged that as a result of the amendment, claims 1 and 5 have been amended. Claims 3-4 have been cancelled, and Claims 6-22 have been added. 
4.	Claims 1-2 and 5-22 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2 and 5 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-2 and 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over South (US 2015/0111524), in view of Lee; Ki-Dong; et al. (US 2019/0313232), hereinafter “South” and “Lee” respectively
As per Claim 1, South discloses:
A disaster information providing apparatus comprising: a memory that stores words and images corresponding to each other, (Par [0010], “emergency situation data, and receiving, via an input to the user interface, emergency situation data, the received emergency situation data being subsequently transmitted to the emergency information and identification system.” And see Figure 7 
a communication interface configured to receive a notification message; (Par [0031], “interactive…video, and/or text data may be received from the individuals via their devices. For example, a photo of an active shooter or a video of a terrorist attack may be received. The received feedback may be forwarded to law enforcement or other appropriate agencies” and par [0033], “an emergency notification and/or additional data related to the emergency via the user device”) a processor configured to determine whether the notification message includes a predetermined word, and when the notification message includes the predetermined word, extract a predetermined image corresponding to the predetermined word from the memory; and
a display that displays the predetermined image. (Par [0033], FEMA, FBI, and par [0046], “Notifications about the emergency situation, locations of emergency situations, individuals located in proximity to the emergency situation, and feedback received from individuals 120 via user devices 130 may be stored in the database 220. The data in the database 220 may be accessible by an operator of the system 200, one or more first responders, representatives of emergency or law enforcement agencies, and so forth.” And par [0031], text, audio, video, data and see par [0099], “…on the characteristics of the landmark 1054 or other pre-determined characteristics (e.g., geographic locale, day, time of day, etc.).”).
However, South does not disclose the transmission is from a “base station”
Lee discloses the above claimed feature as follows:
(Par [0017], “the method performed by a base station comprising: transmitting, to a terminal”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lee specifically adding a base station into the method of South to take advantage on using communication to enhance the present application.  The modification would have been obvious because one of the ordinary skills in the art would implement a terminal comprising a base station to enable a public warning system in case of disaster.

As per Claim 2, the rejection of Claim 1 is incorporated and South further discloses:
wherein each of the words includes a language meaning a disaster type or action guidelines, (Par [0043], “Additionally, the radius may be automatically determined based on characteristics (e.g., type, severity, etc.) of the emergency situation.”) each of the images includes a non-language means indicating a disaster type or action guidelines, and each of the images includes a still image or a video. (Par [0039], “Additionally, the interactive emergency information and identification system 200 may transmit information about one or more individuals in proximity to the location of the emergency situation as well as audio, video, and/or text data received from the individual 120 to the emergency and law enforcement agencies 160.”).

As per Claim 5, South discloses:
A disaster information providing method comprising: storing, by a memory, words and images corresponding to each other, receiving, by a communication interface, a notification message from a base station; (Par [0010], “emergency situation data, and receiving, via an input to the user interface, emergency situation data, the received emergency situation data being subsequently transmitted to the emergency information and identification system.” And see Figures 7-8)
determining, by a processor, whether the notification message includes a predetermined word; (Par [0031], “interactive…video, and/or text data may be received from the individuals via their devices. For example, a photo of an active shooter or a video of a terrorist attack may be received. The received feedback may be forwarded to law enforcement or other appropriate agencies” and par [0033], “an emergency notification and/or additional data related to the emergency via the user device”) when the notification message includes the predetermined word, extracting, by the processor, a predetermined image corresponding to the predetermined word from the memory; and displaying, by a display, the predetermined image. (Par [0033], FEMA, FBI, and par [0046], “Notifications about the emergency situation, locations of emergency situations, individuals located in proximity to the emergency situation, and feedback received from individuals 120 via user devices 130 may be stored in the database 220. The data in the database 220 may be accessible by an operator of the system 200, one or more first responders, representatives of emergency or law enforcement agencies, and so forth.” And par [0031], text, audio, video, data and see par [0099], “…on the characteristics of the landmark 1054 or other pre-determined characteristics (e.g., geographic locale, day, time of day, etc.).” See Figures 7-8).
However, South does not disclose the transmission is from a “base station”
Lee discloses the above claimed feature as follows:
(Par [0017], “the method performed by a base station comprising: transmitting, to a terminal”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Lee specifically adding a base station into the method of South to take advantage on using communication to enhance the present application.  The modification would have been obvious because one of the ordinary skills in the art would implement a terminal comprising a base station to enable a public warning system in case of disaster.

As per Claim 6, the rejection of Claim 1 is incorporated and Lee further discloses:
wherein the notification message is a broadcast text message to be transmitted simultaneously to a plurality of terminals. (Par [0024], “transmitted to the terminal simultaneously” par [0046], “in a network comprised of a plurality of network nodes including an eNB, various operations performed for communication with a terminal may be performed by the eNB” and see figure 2).

As per Claim 7, the rejection of Claim 6 is incorporated and Lee further discloses: wherein the notification message is to be broadcast to national mobile communication subscribers. (Par [0205], “working with other 3GPP technologies such as GPRS (General Packet Radio Service) and UMTS (Universal Mobile Telecommunications System).” And Par [0301], “WEAs can be sent by state and local public safety officials, the National Weather Service, the National Center for Missing and Exploited Children, and the President of the United States” and par [0319], “FEMA transmits the WEA to the more than 100 participating wireless providers who may have customers in that designated alerting area. Only those customers in that target area receive the alert”.).

As per Claim 8, the rejection of Claim 6 is incorporated and Lee further discloses: wherein the notification message is to be broadcast to local mobile communication subscribers but not national mobile communication subscribers. [0205] The S-GW 40 serves as the local mobility anchor for the data bearers when the UE moves between eNodeBs. All user IP packets are transferred through the S-GW 40. The S-GW 40 also retains information about the bearers when the UE is in idle state (known as ECM-IDLE) and temporarily buffers downlink data while the MME initiates paging of the UE to re-establish the bearers. Furthermore, it also serves as the mobility anchor for inter-working with other 3GPP technologies such as GPRS (General Packet Radio Service) and UMTS (Universal Mobile Telecommunications System)” par [0319], provide alerting area according to a designated area.)

As per Claim 9, the rejection of Claim 1 is incorporated and Lee further discloses: wherein the notification message is to be classified into one of a plurality of different emergency levels of disaster-related text messages, the disaster-related text messages selected from a group of disaster-related text messages that include an emergency disaster text message, an urgent disaster text message, and a safety guide text message that is dependent on an emergency level of an associated disaster. (Par [0217-0218], “The layers of a radio interface protocol between the UE and the network may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system.” And par [0311], for disaster type).

As per Claim 10, the rejection of Claim 1 is incorporated and Lee further discloses: predetermined image is associated with similar words in different languages and is independent of a particular language of the predetermined word. (Par [0226], “initiating broadcast by sending fixed length CBS messages to a BSC/RNC/eNodeB for each language provided by the cell, and where necessary padding the pages”).

As per Claim 11, the rejection of Claim 1 is incorporated and Lee further discloses: wherein the notification message is to be received in a system information block. (Par [0014], “is received through a system information block (SIB) 1, wherein the second control information is received through a system information block (SIB) type 2, and wherein the third control information is received through a system information block (SIB) type 12.”).

As per Claim 12, the rejection of Claim 11 is incorporated and Lee further discloses: wherein the notification message includes a reference character, the reference character selected from a group of reference characters that include a single letter, a number, and a special character. (Par [0018], “at least one of a message identifier or a message sequence number; and checking whether the at least one received second warning message is the same message by using at least one of the message identifier or the message serial number.” And IPAWS, par [0299] and par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 13, the rejection of Claim 11 is incorporated and Lee further discloses: wherein the predetermined word is a linguistic expression, and the predetermined image is a non-linguistic expression. (Claim 5, “wherein the alarm information is one or more of image, icon, sound and vibration.”).

As per Claim 14, the rejection of Claim 13 is incorporated and Lee further discloses: wherein the linguistic expression is a single letter expressed by a predetermined language and the non-linguistic expression uses an image other than the single letter. (Claim 5, “wherein the alarm information is one or more of image, icon, sound and vibration.”).

As per Claim 15, the rejection of Claim 1 is incorporated and South further discloses: wherein to determine whether the notification message includes the predetermined word, the processor is further configured to: determine whether the notification message includes a predetermined special character,
in response to a determination that the notification message includes the predetermined special character, extract a particular word indicated by the predetermined special character; and determine that the particular word corresponds to the predetermined word, which is stored in the memory. (Par [0049], “In some embodiments, the emergency notification may originate from one or more sensors positioned in areas of interest. For example, a seismic sensor placed near a fault line may detect seismic activity and transmit a message to the system 200. As another example, a tsunami sensor positioned off shore may detect when water levels are lower or higher than a predetermined threshold for a specific amount of time, or both, and transmit a notification to the system 200. The system 200 would in turn transmit emergency notifications to user devices in coastal areas.” And par [0077], “special symbols” see figures 5-8).
Lee also discloses the mentioned “special character” 
par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 16, the rejection of Claim 1 is incorporated and Lee further discloses: wherein the predetermined special character includes a single special character that indicates a word at least one of before or after the single special character. (Claim 5, “wherein the alarm information is one or more of image, icon, sound and vibration.” And par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 17, the rejection of Claim 16 is incorporated and Lee further discloses: wherein to extract the particular word associated with the predetermined special character, the processor is further configured to extract the word at least one of before or after the single special character. (Claim 5, “wherein the alarm information is one or more of image, icon, sound and vibration.” And Par [0430], “…the third control information represents instructions about required or predefined UE operations (a sound, vibration, or display of a specific icon or an image) if the use of a PDS set is enabled in the eNB and the corresponding UE receives one or more PDSs from the eNB.” And par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 18, the rejection of Claim 15 is incorporated and Lee further discloses: wherein the predetermined special character includes a first special character that indicates a start and a second special character that indicates an end, the first special character and the second special character indicating a word between the first special character and the second special character. (See Table 8, includes size, symbol, and words, and par [0419-0420], enabling and disabling, indicating an end par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts”)

As per Claim 19, the rejection of Claim 18 is incorporated and Lee further discloses: wherein to extract the particular word associated with the predetermined special character, the processor is further configured to extract the word between the first special character and the second special character. (Par [0289], and par [0462], “PDS refers to the information displayed visually (an image or an icon), audibly (a sound), or tactilely (a vibration) so that even illiterates or foreigners may immediately recognize occurrence of an emergency” and par [0420], “startSymbolLC” and Table 8 and par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 20, the rejection of Claim 16 is incorporated and Lee further discloses: wherein the processor is further configured to: extract from the memory a predetermined title of the notification message, a predetermined color corresponding to the predetermined title, and apply the predetermined color to at least a part of the predetermined image for display by the display. (Par [0389], “the PDS refers to the information displayed visually (an image or an icon), audibly (a sound), or tactilely (a vibration) so that even illiterates or foreigners may immediately recognize occurrence of an emergency.” And par [0462], “As one example, in case the indicator is an icon and the UE receives a user input touching the icon, the indicator, namely the icon may be output”).

As per Claim 21, the rejection of Claim 5 is incorporated and Lee further discloses:, wherein determining whether the notification message includes the predetermined word comprises: determining whether the notification message includes a predetermined special character; (Par [0430], “…the third control information represents instructions about required or predefined UE operations (a sound, vibration, or display of a specific icon or an image) if the use of a PDS set is enabled in the eNB and the corresponding UE receives one or more PDSs from the eNB.”) in response to a determination that the notification message includes the predetermined special character, extracting a particular word indicated by the predetermined special character, and determining that the particular word corresponds to the predetermined word, which is stored in the memory. (Par [0389], “the PDS refers to the information displayed visually (an image or an icon), audibly (a sound), or tactilely (a vibration) so that even illiterates or foreigners may immediately recognize occurrence of an emergency.” And par [0462], “As one example, in case the indicator is an icon and the UE receives a user input touching the icon, the indicator, namely the icon may be output” and Par [0523], “stored in the memory”, see also par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

As per Claim 22, the rejection of Claim 21 is incorporated and Lee further discloses: wherein one of: the predetermined special character includes a single special character that indicates a word at least one of before or after the single special character, and to extract the particular word associated with the predetermined special character, the method further comprises extracting the word at least one of before or after the single special character. (Par [0389], “the PDS refers to the information displayed visually (an image or an icon), audibly (a sound), or tactilely (a vibration) so that even illiterates or foreigners may immediately recognize occurrence of an emergency.” And par [0462], “As one example, in case the indicator is an icon and the UE receives a user input touching the icon, the indicator, namely the icon may be output” and Par [0523], “stored in the memory”, see also par [0304] WEAs are no more than 90 characters, and will include the type and time of the alert, any action you should take, as well as the agency issuing the alert” IPAWS and WEA include characters according to the alerts).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ballakur et al (US 2015/0280845), PUBLIC WARNING SYSTEM INDICATION TO USERS IN CONNECTED MODE, specific means that a user will be alerted about public warning messages even in a case where the user has a mobile terminal that is in an active voice or data call or during establishment of a voice or data call. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELICA RUIZ/
Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
June 18, 2022